DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Tis action is responsive to amendments and remarks filed on 21 March 2022. Claims 1, 4-9, 12-17, 20-25 and 28-30 are pending in the application; claims 1, 4-5, 9, 12-13, 17, 20-21, 25 and 28-30 are amended and claims 2-3, 10-11, 18-19 and 26-27 are cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The invention of claims 7, 15 and 23 has not been disclosed in the prior filed application in the manner provided by section 112(a). Examiner has thoroughly reviewed applicant’s disclosure and can find not description of the claim features; therefore, the prior filed application to which the instant application claims priority does not provide adequate written description of the features recited in claims 7, 15 and 23.
Applicant’s provisional application serial number 61/859,119 discusses TTI bundling with respect to UL shared channel by a user equipment in which uplink subframes are bundled ([0046]); however, while applicant discloses a feature in which each of the bundled uplink subframes have the same hybrid automatic repeat request (HARQ) process number, the disclosure does not describe the claimed combination of features recited in claim 7 with respect to a bundle of downlink subframes in which the control channel is repeated with an aggregation level in each of the plurality of subframes. While applicant’s disclosure may provide disclosure of each element in the claims (e.g., “repetitions of the transmission on downlink control channel” and “same hybrid automatic repeat request (HARQ) process number”), the description does not describe these features in combination. Adequate written description of a claim requires the combination claimed to be described in the specification. Applicant’s provisional application provides no such description of the claimed combination of elements.  Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 14-18, 22-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics, “PDSCH/PUSCH/(E)PDCCH and DMRS Enhancement for Coverage Limiting UEs”, 3GPP TSG RAN WG1 #72bis, Chicago, USA, 15-19 April 2013, R1-131297,hereafter D1, in view of MediaTek Inc., “Mapping of ePDCCH in presence of other signals”, 3GPP TSG RAN WG1 #69, Prague, Czech Republic, 21-25 May 2012, R1-122165, hereafter D2  in view of Seo et al. (US 2015/0351092 A1).

Regarding claim 1, D1 discloses a  method of processing a downlink control channel sent as a bundled transmission over a bundle of subframes (Section 3; Fig. 1 and disclosing “Regarding TTI bundling on (E)PDCCH first, multiple (E)PDCCHs conveying a same DCI to schedule a single data are to be transmitted over a few (e.g. 2 or 4) subframes, and can be combined at the UE receiver”). D1 does not disclose the following; however, D2 discloses comprising:
determining to perform rate matching for the downlink control channel for each subframe of the bundle of subframes; and processing the bundle of subframes based, at least in part, on the determination (Section 2.1 disclosing rate matching ePDCCH around DMRS, CRS, CSI-RS in subframes as required when the signals are present in subframes and that some subframes do not carry PDCCH; and “CRS are transmitted in every downlink subframe”; “The collision with ePDCCH happens in the subframe with CSI-RS transmitted. Rate matching…can be applied to avoid the collision. ”Section 2.2 disclosing rate matching around legacy PDCCH. It is implicit in the disclosure of D2 that a UE uses this knowledge to process the downlink control channel; and “The first 1-3 or 2-4 OFDM symbols in each subframe are used for legacy PDCCH”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform rate matching as taught by D2 for the bundled transmissions in D1 because this allows ePDCCH to be transmitted in subframes while avoiding resources which collide with reference signals and other physical channels (Section 2 and the discussion in subsections 2.1 and 2.2). This reasoning applies to the rejection of claim 4 below. 
Seo discloses determining to perform rate matching jointly ([0163]-[0164] rate matching is performed on encoded code blocks to fit to an amount of radio resource; Fig. 6, [0166] showing the contents of a circular buffer after encoding at a 1/3 code rate; Fig. 8, [0182]-[0185] disclosing bundling of uplink subframes analogous to the bundling of the (E)PDCCH of D1 in which the UE continuously transmits data of the same HARQ process; [0202] disclosing the coded bits are rate-matched according to available resources by using a circular buffer; [0213] disclosing 120 coded bits in the circular buffer are transmitted across a total of 10 subframes and thus repeated 24 times.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques of Seo for the rate matching of the (E)PDCCH of D1 and D2 because this can provide a number of repetitions of the information beyond the number of the subframes which carry the bundled transmission. One of ordinary skill in the art would have had a reasonable expectation of success in applying the techniques based on the level of skill exhibited in the prior art. One of ordinary skill in the art would be motivated to use the techniques because Seo teaches techniques that can overcome the problem of how a radio resource/transmission power to which a reference signal is allocated is to be determined to transmit the data and the reference signal for bundled transmissions ([0007]).  This reasoning applies to the rejection of claims 4-5 below.

Regarding claim 4, D2 and Seo further suggest the method of claim 1, wherein performing the rate matching for the downlink control channel jointly for each subframe of the bundle of subframes includes performing rate matching for the downlink control channel in a first subframe in the bundle of subframes based on a rate matching for the downlink control channel in a second subframe of the bundle of subframes (D2: Sections 2.1 and 2.2 disclosing the amount of resources to rate match around for the ePDCCH are different in each subframe; Seo: [0163]-[0164] rate matching is performed on encoded code blocks to fit to an amount of radio resource).

Regarding claim 5, Seo further suggest the method of claim 1, wherein performing the rate matching for the downlink control channel jointly for each subframe of the bundle of subframes includes performing rate matching for the bundle of subframes treating all resources across the bundled of subframes as a whole ([0213]).

Regarding claim 6, D1 further discloses the method of claim 1, wherein the bundle of subframes comprises a transmission time interval (TTI) bundle of subframes, the TTI bundle of subframes including a plurality of consecutive subframes in which a transmission on the downlink control channel is configured to be repeated with an aggregation level in each of the plurality of consecutive subframes (Section 3; Fig. 1 and disclosing “Regarding TTI bundling on (E)PDCCH first, multiple (E)PDCCHs conveying a same DCI to schedule a single data are to be transmitted over a few (e.g. 2 or 4) subframes, and can be combined at the UE receiver. To support this, information required for TTI bundled (E)PDCCH, for example, (E)CCE aggregation level and (E)PDCCH candidate index, is to be defined/signaled for UE”).

Regarding claim 7, D1 further suggests the method of claim 6, wherein the repetitions of the transmission on the downlink control channel have a same hybrid automatic repeat request (HARQ) process number (Section 3, “(E)PDCCHs conveying a same DCI”. DCI inherently conveys HARQ process number).

Regarding claim 8, D1 further he method of claim 1, wherein the downlink control channel comprises a type of physical downlink control channel (PDCCH) (Section 3, (E)PDCCH).

Regarding claims 9 and 12-16, the claims are directed towards an apparatus for processing a downlink control channel sent as a bundled transmission over a bundle of subframes, comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to perform the method of claims 1 and 4-8. It is well known by one of ordinary skill in the art to implement the functionality of a communication apparatus in the manner claimed in order to provide a flexible system that was easily programmable to achieve the functions; therefore, claims 9 and 12-16 are rejected on the grounds presented above for claims 1 and 4-8.

Regarding claim 17 and 20-24, the claims are directed towards an apparatus for processing a downlink control channel sent as a bundled transmission over a bundle of subframes, comprising a combination of means for performing the method for claims 1 and 4-8. D1 in view of D2 discloses equivalent means (e.g., UE); therefore, claims 17 and 20-24 are rejected on the grounds presented above for claims 1 and 4-8.

Regarding claims 25 and 28-30, the claims are directed towards a computer readable medium for an apparatus to process a downlink control channel sent as a bundled transmission over a bundle of subframes, comprising: code executable by at least one processor to cause the apparatus to: perform the method of claims 1 and 4-6. It is well known by one of ordinary skill in the art to encode instructions on a computer readable medium as claimed in order to provide a simple manner for which to program a device to perform the functionality; therefore, claims 25 and 28-30 are rejected on the grounds presented above for claims 1 and 4-6.

Response to Arguments
Priority
Applicant’s remarks have not provided a showing of support in the provisional application serial number 61/859,119 for claims  7, 15 and 23. The disclosure pointed to by applicant describes a HARQ process number for uplink shared channels and the provisional application does not provide adequate written description of the combination of features recited in claims 7, 15 and 23. As such, the claims are not afforded the priority date of the provisional application to which applicant claims domestic priority.

Claim Rejections - 35 USC § 101
The amendments filed 21 March 2022 have effectively overcome the rejections presented in the previous office action under 35 U.S.C. § 101; therefore, said rejections are withdrawn.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the office action does not provide any rationale (emphasis original) for the combination of the references of record D1, D2 and Seo. Examiner respectfully disagrees. Examiner provides such rationale in the previous office action and herein.
Applicant asserts that the reference of record Seo does not disclose, "determining to perform rate matching for the downlink control channel jointly for each subframe of the bundle of subframes" as recited in amended independent claim 1. Further, Seo fails to describe the rate-matching is for a downlink control channel as recited in claim 1.” (emphasis original) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s remarks ignore the features of D1 and D2 cited herein and previously cited in support of the claim rejections; as well as, examiner’s reasoned statements in support of the legal conclusion of obviousness. 
Applicant asserts the combination of references do not disclose, "performing rate matching for the downlink control channel in a first subframe of the bundle of subframes based on a rate matching for the downlink control channel in a second subframe of the bundle of subframes." as recited in claims 4, 12, 20 and 28. Examiner respectfully disagrees.
 Applicant asserts that examiner does not provide any rationale (emphasis original) motivating one of ordinary skill to use the joint rate matching  in Seo with the control channel of D2.  Examiner respectfully disagrees. Examiner provides such rationale in the previous office action and herein.
Applicant admits the combination of references D2 and Seo teaches rate matching (see remarks last paragraph on pg. 12 continued onto pg. 13). Applicant argues this cannot be performing rate matching “jointly”. Applicant asserts that the combination of references appear to describe rate matching differently for each subframe of the bundle of subframes. Applicant’s remarks do not provide any evidence of what rate matching “jointly” comprises.
According to applicant’s disclosure, rate matching jointly is “to treat all the resources in the bundled subframe as a whole for rate matching.” (See as filed application [0069]). The disclosure is largely silent with respect to this feature and applicant’s remarks are telling because they fail to illustrate what they consider performing rate matching “jointly” for a bundle of subframes. As far as examiner can understand from the disclosure. it is merely treating the resources in the bundled subframe as a whole and rate matching to the whole of the bundled subframe. Applicant does not disclose jointly cannot be different in each subframe, in fact the disputed claim feature defines the rate matching in one subframe as dependent upon the rate matching in a different subframe which suggest that rate matching in each subframe in the bundle is not the same.
The prior art speaks for itself with respect to the disputed features. Applicant appears to admit that which one of ordinary skill in the art would readily understand and at once envision when they viewed the disclosures of D2 and Seo in light of each other. D2 teaches that different subframes have different available resources and Seo teaches rate matching is to fit an amount of radio resources. (Emphasis added). Applicant has asserted the combination of references does not disclose the claim features without providing any evidence of how the claim features are somehow different. 
 Further, Seo teaches a plurality of subframes in which the data is repeated by treating the available resources as a whole “120 coded bits in the circular buffer are transmitted across a total of 10 subframes and thus repeated 24 times” ([0213]). As such, it would appear that the combination of references disclose "performing rate matching for the downlink control channel in a first subframe of the bundle of subframes based on a rate matching for the downlink control channel in a second subframe of the bundle of subframes." because the coded bits are transmitted in amount of available resources (those not containing colliding reference signals or other physical channels in D2 and from a circular buffer as in Seo) such that the bits that are rate matched into one subframe determine the bits that are rate matched into the next. As such, applicant’s remarks are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qualcomm Incorporated, “Mapping of e-PDCCH in presence of other symbols”, 3GPP TSG RAN WG1 #69, May 21-25, 2012, Prague, Czech Republic, R1-122794.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461